DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the amendment filed on 11/23/2020.
Claim 1 is canceled. 
Claims 2-13 are added.

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 2 is allowed because update/new search has been conducted and no art is found that solely, or in any combination, discloses the combination of features recited in independent claim 2 including a trigger frame includes power control information that indicates i) a transmission power of the trigger frame and ii) a target received power for the contention-based uplink OFDMA transmission; determining, at the communication device, a received power of the trigger frame at the communication device; determining, at the communication device, a path loss based on the transmission power of the trigger frame and the received power of the trigger frame. 
These limitations, further in combination with determining, at the communication device, a path loss based on the transmission power of the trigger frame and the received power of the trigger frame; determining, at the communication device, a transmission power level using i) 
Therefore claim 2 is allowed. Independent claim 7 recites similar limitations. Thus claims 2-13 are allowed.
Prior art found. 
The closest prior art Pub. No.: US 2016/0100370 A1 to Rong et al. discloses uplink transmission power control communicated by an AP in a trigger frame in a downlink transmission, including a resource allocation and an indication of downlink transmissions, see Fig. 3 and [0035]; scheduling information is received including indication of a target power level and the transmitted power of the trigger frame. But Rong does not disclose determining, at the communication device, a received power of the trigger frame at the communication device; determining, at the communication device, a path loss based on the transmission power of the trigger frame and the received power of the trigger frame. In addition Rong does not disclose
combination of these features with determining, at the communication device, a path loss based on the transmission power of the trigger frame and the received power of the trigger frame; determining, at the communication device, a transmission power level using i) the target received power for the contention-based uplink OFDMA transmission and ii) the path loss, as required by the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/ Examiner, Art Unit 2414                                                                                                                                                                                           2/23/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414